Title: Circular Letter to Francis Coffyn and Others, 31 May 1786
From: Jefferson, Thomas
To: Coffyn, Francis,et al.



Sir
Paris May 31. 1786.

I take the liberty of inclosing you a copy of a regulation lately made by government here on the subject of tobacco. As it is highly interesting to all persons concerned in the commerce of that article, I must pray you to make the most immediate and general publication of it possible in your port. I have the honour to be with the highest respect Sir, Your most obedient & most humble servant

Th: Jefferson

